Case 2:20-cv-00004-JRG Document 198-2 Filed 03/10/21 Page 1 of 4 PageID #: 5483




                        EXHIBIT B
Case 2:20-cv-00004-JRG Document 198-2 Filed 03/10/21 Page 2 of 4 PageID #: 5484




                                                Exhibit B

         Pursuant to Federal Rule of Civil Procedure 26(a)(3)(A) and the Amended Docket Control

 Order, Defendants AT&T Mobility LLC, Sprint/United Management Company, T-Mobile USA,

 Inc., and Cellco Partnership d/b/a Verizon Wireless (“Defendants”) and Intervenors HTC

 Corporation and HTC America, Inc. (“Intervenors”) hereby submit their updated trial witness list

 under Federal Rule of Civil Procedure 26(a)(3)(A). Defendants and Intervenors makes no

 representation that each of the witnesses in this identification will ultimately be able to attend the

 trial. Defendants and Intervenors do not know the precise nature or scope of the testimony and

 evidence that Plaintiff may seek to present at trial or which witnesses will be available to testify at

 trial. As such, Defendants and Intervenors reserve the right to modify, amend or supplement this

 identification throughout the balance of this case based on case developments, including but not

 limited to the right to (1) not call certain of the listed witnesses, (2) call live or by deposition as its

 witness at trial any witnesses necessary to authenticate or lay the foundation for the introduction

 of documents to which Plaintiff objects (including but not limited to custodians of records or

 authors of prior art). Defendants and Intervenors also reserve the right to supplement or modify

 this rebuttal in response to rulings by the Court (including on any motions). Defendants and

 Intervenors identify herein individuals who may be listed on Plaintiff’s witness list without

 prejudice to Defendants’ and Intervenors’ right to object to Plaintiff’s presentation of those

 witnesses at trial, to the admissibility of all or part of those witnesses’ testimony, or Defendants’

 and Intervenors’ right to move for the exclusion of those witnesses’ testimony. Subject to the

 foregoing, Defendants and Intervenors identify the following rebuttal witnesses for trial at this

 time:
Case 2:20-cv-00004-JRG Document 198-2 Filed 03/10/21 Page 3 of 4 PageID #: 5485




 I.     Defendants’ and Intervenor’s Witnesses

                                                 Designation
  Witness                     Will Call           May Call        May, But Probably
                                                                    Will Not Call
  Andrew Wolfe                X (live)
  Christopher Bakewell        X (live)
  Julia Rowe                                       X (live)
  Hsiu Fen Lai                                     X (live)
  Tung Shan Wei                                    X (live)
  Ho Chia Chu                                      X (live)
  AT&T Mobility LLC                                X (live)
  Representative
  Sprint/United                                    X (live)
  Management
  Company
  Representative
  T-Mobile USA, Inc.                               X (live)
  Representative
  Cellco Partnership                               X (live)
  d/b/a Verizon
  Wireless
  Representative
  HTC Corp.                                        X (live)
  Representative
  HTC America, Inc.                                X (live)
  Representative


 II.    Salazar’s Witnesses

                                                 Designation
  Witness                     Will Call           May Call        May, But Probably
                                                                    Will Not Call
  Joe Andrew Salazar                             X (live or via
                                                  deposition)
  Dennis M. Giuffre                              X (live or via
                                                  deposition)
Case 2:20-cv-00004-JRG Document 198-2 Filed 03/10/21 Page 4 of 4 PageID #: 5486




  Oded Gottesman                            X (live or via
                                             deposition)
 III.   Third-Party Witnesses

                                            Designation
  Witness                   Will Call         May Call          May, But Probably
                                                                  Will Not Call
  Robert L. Meyers                          X (live or via
                                             deposition)
  Sivasubramanian                           X (live or via
  Muthukumarasamy                            deposition)
  Roy A. Griffin, III                    X (via deposition or
                                           trial testimony)
